Contrary to the petitioners’ contention, for the purpose of determining compliance with the access requirements of Village Law § 7-736 (2), it was appropriate for the Zoning Board of Appeals of the Village of Greenwood Lake (hereinafter the ZBA) and the Supreme Court to consider the issues of title to, and the *1002petitioners’ right to use, a street designated as Louise Lane (see Matter of Morando v Town of Carmel Zoning Bd. of Appeals, 81 AD3d 959, 960 [2011]; Matter of Seiden v Zoning Bd. of Appeals of Vil. of Ossining, 46 AD3d 694, 695 [2007]; Matter of Joseph v Romano, 208 AD2d 926, 926-927 [1994]).
Additionally, judicial review of an administrative determination is limited to the grounds invoked by the agency in making its decision (see Matter of Scherbyn v Wayne-Finger Lakes Bd. of Coop. Educ. Servs., 77 NY2d 753, 758 [1991]; Matter of Aronsky v Board of Educ., Community School Dist. No. 22 of City of NY., 75 NY2d 997, 1000 [1990]). Here, the ZBA, relying on Village Law § 7-736 (2), denied the petitioners’ application solely on the threshold ground that the petitioners were not eligible to apply for area variances due to their failure to demonstrate that their property had access to “a public, Village, county, State or Federal dedicated street, road or highway.” Accordingly, contrary to the petitioners’ contention, the Supreme Court, upon rejecting that threshold determination, properly declined to reach the merits of the petitioners’ application for area variances, and properly remitted the matter to the ZBA to consider and determine the merits of the petitioners’ application in the first instance (see Matter of Kodogiannis v Zoning Bd. of Appeals of Town of Malta, 42 AD3d 739, 740 [2007]; cf. Matter of Gabrielle Realty Corp. v Board of Zoning Appeals of Vil. of Freeport, 24 AD3d 550 [2005]; Matter of James H. Maloy, Inc. v Zoning Bd. of Appeals of Town of Sand Lake, 168 AD2d 874 [1990]). Mastro, J.P., Skelos, Florio and Dickerson, JJ., concur.